 

 

AO 9l (Rev. ll/l l) Criminal Complaint

t UNITED STATES DISTRICT CoURT

for the

Eastem District of Wisconsin

 

 

 

United States of America )
V. - )
Juan Alberto l\/ialdonado-Funes, a/k/a ) Case NO` § § w /% w § z 3 j
Elbin Antonio sevina-Barrios §
)
)
Defendant(s)
CRIMINAL C()MPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of OCfOb€r 18, 2018 in the county of ' RSCln€ ` in the
Eastem District of Wisconsin , the defendant(s) violated:
Cade Section O]jfense Descriptz'on .
Tit|e 8,'United States Code, Section The defendant, an alien Who previously had been removed from the United
1326(a) States, Was found in the United States in Racine County, Wisconsin, Without

having obtained the express consent of the Attorney General of the United
States, or his successor, the Secretary of the Department of Homeland
Security, for application for re~admission into the United States. The
defendant Was ordered removed from the United States in 2011, and Was
physically removed to Honduras on or about Aprii 29, 2011.

This criminal complaint is based on these facts:

see attached affidavit of Deporation Officer i\/|ichael Crabb

iii Continued on the attached sheet. / %

Cc`)`/nplainant ’s signature

l\/lichael Crabb, Deportation Officer

 

Pl‘inted name and title

Sworn to before me and signed in my presence

Dare; [0 [5° g 2.0/ s

 
      

 

ledge ’s signature y
City and State; l\/lilwaukee, Wisconsin United States l\/iagistrate Judge Wi |iam E. Duffin

 

P)'intea’ name and tier

Case 2:18-mj-01331-WED Filed 10/30/18 Page 1 of 5 Document 1

 

 

AFFIDAVIT IN SUPPORT OF ARREST WARRANT AND CRIMINAL COMPLAINT

l, Deportation Officer Michael D. Crabb, first being duly sworn under oath, hereby
depose and state as follows: b

l. l am a Deportation Officer with U.S. lrnmigration and Customs Enforcement
(“ICE”) and have been so employed for approximately eleven years. I am presently assigned to
the Fugitive~()perations program, which is responsible for the detection, interdiction, and
apprehension of criminal aliens present within the United States. l have received training and
possess experience in enforcing federal laws pertaining to crimes committed against the United
States by criminal aliens, to include the investigation, detection, and interdiction thereof l have
also received specialized training relating to the lmmigration and Nationality Act (INA), as
amended. This affidavit is based on my own personal knowledge and information from
investigative reports and information given to me by other law enforcement agents and officers,
and personal review of documents and other information gathered in the course of this
investigation Because this affidavit is submitted for the limited purpose of establishing probable
cause in support of the attached complaint, this affidavit does not set forth each and every fact I
have learned in this investigation

2. This affidavit is submitted in support of an arrest warrant and criminal complaint
charging Juan Alberto MALDONADO-Funes, also known as Elbin Antonio SEVILLA-Barrios,
with reentry into the United States after removal in violation of Title 8, United States Code, Section
1326(a).

3. In September 2018, Milwaukee ICE received information that MALDONADO-
Funes, using the name Elbin Antonio SEVlLLA-Barrios, had previously been arrested in Racine

County, Wisconsin in 2015, had claimed to be foreign born, and was presently living in Racine.

Case 2:18-mj-01331-WED Filed 10/30/18 Page 2 of 5 Document 1

 

 

4. l am in possession of MALDONADO-Funes’ Alien Registration File (A~file), #89
709 284. The A-file is a collection of an alien’s history maintained by the Department of
Homeland Security. The A-file includes, but is not limited to, applications for residency, notice
and order for removal, warrants of removal, fingerprints, photographs, and criminal history.

5. l have reviewed the A~file information in my possession, law enforcement indices,
FBI rap sheets, fingerprints, documents, and other available information, which establish the
following:

6. MALDONADO-Funes is a citizen of Honduras who claims to have first entered
the United States on or about October 15, 1998, near Douglas, Arizona. At that time,
MALDONADO-Funes was not inspected, admitted, or paroled into the United States by an
Immigration officer, nor was he in possession of a valid visa or other document allowing him to
lawfully enter or be in the United States.

7. MALDGNADO-Funes has been convicted of multiple criminal offenses in the
United States. Because he has used an alias, his criminal convictions are under either the name
l\/IALDONADO-Funes or SEVILLA-Barrios. His convictions are summarized below.

8. On July 27, 2000, MALDONADO~Funes was convicted of Driving While Ability
lmpaired by the Consumption of Alcohol in Suffolk County, New York. A sentence of time served
was imposed for this offense

9. l On April 28, 2004, MALDONADO-Funes was convicted of 2“d Degree Assault in
the Suffolk County Court in Suffolk County, New York. He received a sentence of one-year

imprisonment

Case 2:18-mj-01331-WED Filed 10/30/18 Page 3 of 5 Document 1

 

 

 

 

lO. On June 24, 2004, MALDONADO-Funes was convicted of Forgery in Suffolk
County, New York. He received a sentence of one-year imprisonment

ll. On Aug_ust 5, 2004, MALDONADO-Funes was convicted of Driving while
lntoXicated in Suffolk County, New York. The disposition of this matter is unknown

12.` On July 7, 2010, MALDONADO-Funes was convicted of Driving Under the
lnfluence in Zion, lllinois. A sentence of twelve months’ supervision and a forfeiture was imposed
for this offense.

l3. On March 26, 2011, MALDONADO-Funes was arrested by the United States
Border Patrol during a traffic stop near Washburn, North Dakota. MALDONADO-Funes claimed
to be foreign born and was processed for administrative removal MALDONADO-Funes Was
ordered removed from the United States by an immigration Judge at Bloomington, Minnesota, on
April 12, 2011. Pursuant to the removal order, MALDONADO-Funes was physically removed to
Honduras via flight from AleXandria, Louisiana, on April 29, 201 l.

l4. Thereafter, MALDONADO-Funes reentered the United States on an unknown date
at an unknown place. MALDONADO-Funes was not at that time inspected and admitted or
paroled by a United States Customs and Border Protection Officer. MALDONADO~Funes was
not in possession of a valid visa or other document allowing him to lawfully enter or be in the
United States. MALDONADO-Funes did not apply for or receive permission from the United
States Attorney General, or his successor the Secretary'of Homeland Security, to reapply for
admission to the United States.

15. ln 2015, MALDONADO-Funes was arrested under the name SEVILLA-Barrios
for Operating While Revoked (Revocation due to alcohol/controlled substance refusal) by the

Racine County Sheriffs Department in Racine County Wisconsin Because he was fingerprinted

Case 2:18-mj-01331-WED Filed 10/30/18 Page 4 of 5 Document 1

 

 

 

and released without notification to ICE, a detainer was never lodged against him. This criminal
case was resolved via guilty plea on December 16, 2015.

16. On October 18, 2018, MALDONADO-Funes was arrested and administratively
detained by ICE officers following a traffic stop in l\/lount Pleasant, Wisconsin

17. MALDONADO-Funes’ most recent fingerprints were submitted to the 41DENT and
IAFIS databases and matches were obtained for MALDONADO-Funes’ FBl number, criminal
record, and Immigration history. Photographs contained in MALDONADO-Funes’ A-file appear
to depict the same individual who was found by ICE officers on October 18, 2018.

18. Based on the above-referenced information, there is probable cause to believe that
Juan Alberto MALDONADO-Funes, also known as Elbin Antonio SEVILLA-Barrios, violated
federal law, specifically Title 8, United States Code, Section 1326(a), by knowingly reentering the

United States after having been removed, without lawful permission

Case 2:18-mj-01331-WED Filed 10/30/18 Page 5 of 5 Document 1

 

 

